—Judgment unanimously affirmed. Memorandum: Although the contention of defendant that his guilty plea was not voluntarily, knowingly and intelligently entered survives his waiver of the right to appeal, defendant failed to preserve that contention for our review by moving to withdraw his plea or vacate the judgment of conviction (see, People v Vallejo, 261 AD2d 962, lv denied 93 NY2d 1029). Nor did defendant’s statements during the plea allocution engender significant doubt with regard to the voluntariness of the plea to render the preservation doctrine inapplicable (see, People v Toxey, 86 NY2d 725, 726, rearg denied 86 NY2d 839). The sentence is not unduly harsh or severe. (Appeal from Judgment of Erie County Court, DiTullio, J. — Robbery, 1st Degree.) Present — Pigott, Jr., P. J., Hayes, Hurlbutt, Scudder and Kehoe, JJ.